UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 98-31087


      STREUBY L. DRUMM, JR.; D & A LIMITED
      PARTNERSHIP II; SHARLO LIMITED PARTNERSHIP;
      DRUMM REAL ESTATE MANAGEMENT, INC.,

                                          Plaintiffs-Appellants,

                                     v.

      UNITED STATES DEPARTMENT OF HOUSING AND URBAN
      DEVELOPMENT, SECRETARY; BEAL BANK, S.S.B.,

                                          Defendants-Appellees.

                    _______________________________

            Appeal from the United States District Court
                for the Middle District of Louisiana
                             (97-CV-530)
                   _______________________________
                           January 4, 2000

Before JOLLY, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Appellants Streuby L. Drumm, Jr., D & A Limited Partnership

II, Sharlo Limited Partnership, and Drumm Real Estate Management

appeal from the district court’s dismissal of their case against

appellees United States Department of Housing and Urban

Development (“HUD”) and Beal Bank, S.S.B. (“Beal”).            The district

court found that appellants lacked standing to press their claims

and that appellee HUD had not waived sovereign immunity.

      After careful review of the parties’ briefs and the record,


  *
      Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
we conclude that no reversible error occurred.   The statutory

provision appellants claim HUD violated, 12 U.S.C. § 1701z-

11(k)(4), contains no free-standing waiver of sovereign immunity.

Moreover, because § 1701z-11(k)(4) commits to HUD’s discretion

the decision of which mortgages to sell, the Administrative

Procedures Act, 5 U.S.C. § 702, does not waive sovereign

immunity, either.   Therefore, sovereign immunity barred the

district court’s consideration of appellants’ claims against HUD.

The district court did not err, therefore, when it dismissed

those claims, or the claims against Beal, which hinged on the

former.   We therefore affirm.

     AFFIRMED.




                                 2